Citation Nr: 1702507	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left leg shin splints.  

2.  Entitlement to a rating in excess of 10 percent for right leg shin splints.  

3.  Entitlement to an initial rating in excess of 30 percent for asthma.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from September 1999 to September 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2010 and July 2011.

The April 2010 rating decision continued the 10 percent ratings assigned for left and right leg shin splints.  The July 2011 rating decision granted service connection for asthma and assigned an initial rating of 30 percent, effective July 16, 2010.

The claims were remanded by the Board in July 2015 for additional development.  The Board also remanded a claim for service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.  Since service connection for an unspecified depressive disorder was subsequently granted in an April 2016 rating decision, that issue is no longer before the Board for appellate review.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded       an April 2014 decision of the Board of Veterans' Appeals (Board) denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, 
in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on 
the claim for an increased rating for hyperkeratosis of bilateral heels in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Veteran has filed a notice of disagreement (NOD), but only requesting reconsideration concerning the now service-connected unspecified depressive disorder.  There is no indication that the RO has addressed this submission.      It is, therefore, referred to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial rating in excess of 30 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's left and right leg shin splints are not manifested by at least moderate knee or ankle disability, or moderately severe muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left leg shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

2.  The criteria for a rating in excess of 10 percent for right leg shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. s§ 4.71a, Diagnostic Code 5262; 4.73, Diagnostic Codes 5310-5312 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, the Veteran was asked to provide releases for records pertaining to any and all private medical care she has received for leg pain; VA medical records were obtained, and VA examinations were obtained.  The Board notes that the Veteran provided a response to the request for private medical records, indicating that she only received VA treatment.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects   of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage       or inflammation in parts of the system, to perform normal working movements of      the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,    or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is   as important as limitation of motion, and a part which becomes painful on use must  be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.      § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection was originally established for left and right leg shin splints in   an October 2003 rating decision, with a 10 percent rating assigned for each leg by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Veteran asserts that she is entitled to increased ratings for these disabilities.  She alleges that the shin splints result in severe pain, weakness, lack of coordination and fatigability and that she has severe loss of range of motion.  She also reported that   the condition has adversely impacted her employment.  See August 2010 VA Form 21-4138.  These same assertions were also raised in VA Forms 9 dated in September 2011 and April 2016.  

The Veteran's bilateral shin splints are rated under Diagnostic Code 5262 as 10 percent disabling.  Diagnostic Code 5262 contemplates impairment of the tibia    and fibula and provides a 10 percent rating for malunion of the tibia and fibula   with slight knee or ankle disability; a 20 percent rating for malunion of the tibia   and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating     for nonunion of the tibia and fibula, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.         See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake         v. Gober, 14 Vet. App. 122, 128-30 (2000).

An April 2009 VA treatment record noted that the Veteran had pain at the pretibial area of the right leg, without deformity, during examination.  

The Veteran underwent a VA bones examination in March 2010, at which time her medical records were reviewed.  The problem being detailed was bilateral shin splints.  The Veteran reported that since a prior February 2008 VA examination, her bilateral leg pain had worsened with moderate walking.  She reported using Tramadol every six hours with good results.  The Veteran also reported inflammation and pain in the bilateral tibial area, as well as swelling and tenderness, but denied heat, redness and drainage.  The condition did not affect motion of a joint, but the Veteran reported severe flare-ups on a weekly basis lasting hours.  Her impression of the extent of the effects of flare-ups on limitation of motion or other functional impairment was noted to be difficulty performing any activity.  Walking was a precipitating factor; cold packs and Tramadol were alleviating factors.  Physical examination revealed no evidence of leg shortening; bone or joint abnormality; or signs of active infection.  The examiner noted that a weight bearing joint was affected, specifically noting antalgic gait.  There was no evidence in the feet of abnormal weight bearing.  The examiner also noted functional limitation on standing, indicating that the Veteran was only able to stand for 15 to 30 minutes, and that there was functional limitation on walking, indicating that the Veteran was able to walk more than one-quarter of a mile, but only less than one mile.  There was no evidence of genu recurvatum, signs of bone disease, or malunion of the os calcis or astragalus.  

The Veteran reported working as a U.S. Postal Service mail handler full time, losing six weeks of work due to her bilateral leg condition in the last 12 month period.  The diagnosis was shin splints, right and left legs.  It was noted the condition significantly affected general occupation as a result of decreased mobility and pain and that there were effects on usual daily activities, to include moderate effect on chores, shopping and traveling and prevention of exercise, sports and recreation.  

The Veteran underwent a VA miscellaneous foot Disability Benefits Questionnaire (DBQ) in January 2012.  In pertinent part, the examiner reported dorsiflexion of 20 degrees and plantar flexion of 40 degrees of both ankles, which was normal range of motion, and the absence of instability of her ankles.  The examiner indicated that the Veteran did not have limitation of motion of her ankles.   

The Veteran underwent a VA knee and lower leg conditions DBQ in October 2015, at which time a diagnosis of right and left shin splints was provided.  She said she had daily lower leg pain usually related to prolonged standing and prolonged walking.  She said she had swelling of her anterior lower legs and the area will become very sensitive to anything that touches or even grazes her anterior leg.  The Veteran reported flare-ups of the knee and/or lower leg, and described them as an intensification of pain with prolonged standing or walking for half an hour or more.  She also reported functional loss or functional impairment of the joint or extremity being evaluated, including but not limited to repeated use over time, specifically decreased ambulation and decreased ability to stand for prolonged periods, and being unable to run due to bilateral lower leg pain.  

Range of motion testing was normal for both knees with flexion to 140 degrees    and extension to zero degrees.  There was evidence of pain with weight bearing    and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, which was noted to be moderate to severe pain to palpation of the anterior tibia and two to four centimeters medial to the tibia.  These findings were for both extremities.  The Veteran was able to perform repetitive use testing with at least three repetitions, bilaterally, and there was no additional functional loss or range of motion after three repetitions on either side.  The Veteran was not being examined immediately after repetitive use over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner noted pain significantly limited functional ability with repeated         use over a period of time, but could not describe this in terms of range of motion, specifically reporting that to express functional limitation due to pain, weakness, fatigability or incoordination with repeated use is not possible since it should be documented during a flare up and/or immediately after repeated use over time and by interview questioning today she was not having a flare up nor had she been in a repeated use over time situation lately.  The examiner further indicated that an estimation of additional functional limitation cannot be expressed because it would be mere speculation in view that she was neither in a flare up nor had she been in repeated use over time situation.  The examination was not being conducted during a flare-up, but it was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted pain significantly limited functional ability with flare-ups, but could not describe this in terms of range of motion, again reporting that to express functional limitation due to pain, weakness, fatigability or incoordination with repeated use is not possible since it should be documented during a flare up and/or immediately after repeated use over time and by interview questioning today she was not having a flare up nor had she been in     a repeated use over time situation lately.  The examiner further indicated that an estimation of additional functional limitation cannot be expressed because it would be mere speculation in view that she was neither in a flare up nor had she been in repeated use over time situation.  Muscle strength testing was normal for both knees with forward flexion and extension and there was no reduction in muscle strength or muscle atrophy.  

In the comments section, the October 2015 VA examiner indicated the Veteran did not exhibit tenderness to palpation at the knees, but complained of tenderness to palpation from the proximal anterior tibial spine to the distal anterior tibial spine and two to four centimeters medial to the anterior tibial spine from proximal to the distal.  The examiner also reported that range of motion for the knees and ankles were not affected by the bilateral shin splints.  There was no ankylosis; no history of recurrent subluxation, lateral instability or recurrent effusion.  Joint stability testing was bilaterally normal.  The constant use of a one point cane for bilateral lower leg pain and for lower back pain was noted.  The examiner indicated that the condition did not impact the Veteran's ability to perform any type of occupational task.  The examiner also indicated that after interview and examination, the severity of the Veteran's bilateral shin splints was found to be moderately severe.  Functional limitations due to the shin splints included decreased endurance to standing and walking and pain.  The functional impairments of the shin splints and nonservice-connected Achilles tendonitis and heel spurs were similar, since all three conditions limited the time she was able to stand and walk (endurance) and the amount of walking she could do.  All three conditions limited her ability to do high impact activities and standing and walking and were at least as likely as not limited to 10 consecutive minutes.  

The preponderance of the evidence of record does not support the assignment of ratings in excess of 10 percent for the left and right leg shin splints.  This is so because the Veteran's disability picture does not more nearly approximate moderate knee or ankle disability needed to support the assignment of the next highest (20 percent) rating under Diagnostic Code 5262.  The Veteran denied that her condition affected the motion of any joint during the March 2010 VA examination, range of motion testing during the January 2012 VA examination revealed normal motion of both ankles, and range of motion testing during the October 2015 VA examination revealed normal motion for both knees and ankles.  Furthermore, there was no evidence of ankle instability at the time of the January 2012 VA examination and the October 2015 VA examiner noted there was no history of recurrent subluxation or lateral instability and that joint stability testing was bilaterally normal.  

As noted above, Diagnostic Code 5262 was used by analogy to rate the Veteran's left and right leg shin splints.  This action was taken because shin splints are not listed as a specific disability under VA's Rating Schedule.  When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Given the foregoing, the Board has also considered whether a higher rating would be warranted if rated analogous to muscle injury instead.  However, under the rating criteria for muscle injury of the leg, a rating in excess of 10 percent would require at least moderately severe muscle injury, which is clearly not shown by the evidence.  See 38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.

When rating muscle injuries, objective findings for moderately severe muscle disability include indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  See 38 C.F.R. § 4.56 (d)(iii)(3).  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id.  In this case, objective findings during the October 2015 VA examination revealed muscle strength testing was normal for with forward flexion and extension of both knees and there was no reduction in muscle strength or muscle atrophy.  

Consideration has been given to any functional impairment and any effects of    pain on functional abilities due to the Veteran's service-connected left and right leg shin splints.  The Board acknowledges the subjective complaints noted above, as well as during the March 2010, January 2012, and October 2015 VA examinations.  During the March 2010 VA examination, the Veteran reported worsened pain with moderate walking; inflammation and pain in the bilateral tibial area, combined   with swelling and tenderness; and functional impairment in the form of difficulty performing any activity.  The examiner who conducted the March 2010 VA examination found functional limitation on standing, indicating that the Veteran was only able to stand for 15 to 30 minutes, and functional limitation on walking, indicating that the Veteran was able to walk more than one-quarter of a mile, but only less than one mile; the examiner also reported moderate effects on chores, shopping and traveling and prevention of exercise, sports and recreation.  During the January 2012 VA examination, the Veteran reported increased pain after starting to walk after prolonged inactivity due to her shin splints.  During the October 2015 VA examination, the Veteran reported daily lower leg pain usually related to prolonged standing and prolonged walking; swelling of her anterior lower legs   with sensitivity to anything that touches or even grazes her anterior leg; flare-ups    of the knee and/or lower leg, described as an intensification of pain with prolonged standing or walking for half an hour or more; and functional loss or functional impairment in the form of decreased ambulation, decreased ability to stand for prolonged periods, and being unable to run due to bilateral lower leg pain.  

In essence, the Veteran's bilateral shin splint disability is marked exclusively by the pain she experiences when walking, standing for long periods of time and trying to 
perform certain activities.  Taking these factors into consideration per 38 C.F.R.    §§ 4.40, 4.45, DeLuca, and Mitchell, the Board finds that the Veteran's overall disability picture has most closely approximated the criteria for bilateral 10 percent ratings.  Even considering the provisions of DeLuca and Mitchell, however, the above findings do not reflect "moderate" or "marked" knee or ankle disability, as would be required to support higher ratings of 20 or 30 percent under Diagnostic Code 5262, nor findings of at least moderately severe muscle impairment under Diagnostic Codes 5310-5312.  In other words, the Board does not find any additional functional loss of use which is not contemplated by the assigned 10 percent ratings.  In light of the foregoing, the Board finds that ratings in excess      of 10 percent for the Veteran's service-connected left and right leg shin splints is   not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca, 8 Vet. App. at 204-06.

In sum, the preponderance of the probative evidence supports the currently assigned 10 percent ratings for left and right leg shin splints.  

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration    of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected left and right leg shin splints are evaluated using the Schedule of Ratings - Musculoskeletal System found at 38 C.F.R. § 4.71a, and the Board has also considered the Schedule of Ratings - Muscle Injuries found at 38 C.F.R. § 4.73.  The Board finds that all of the Veteran's symptoms associated with the service-connected left and right leg shin splints are 
contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  Id.  The diagnostic criteria utilized in evaluating the Veteran's disability specifically consider whether the shin splints result in knee, ankle or muscle disability.  

As her disability picture is contemplated by the rating schedule upon consideration of analogous criteria, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for left leg shin splints is denied.

A rating in excess of 10 percent for right leg shin splints is denied.


REMAND

The Veteran seeks an initial rating in excess of 30 percent for her service-connected asthma.  She has reported being on Prednisone since August 17, 2010.  See VA Form 21-4138 received in July 2011.  In her July 2014 VA Form 9, she indicated that the fact that she took this medication twice daily reflected that her condition was severe and merited a 100 percent rating.  In an April 2016 VA Form 9, the Veteran reported that she has more than one attack per week with episodes of respiratory failure and requires the use of Prednisone twice daily.  

A September 2010 physical medicine rehab attending note indicates that the Veteran was seen with subjective complaint of hand pain and numbness that persisted.  Wrist splints had helped.  The results of nerve conduction studies    (NCS) were discussed with the Veteran, which contained an impression of bilateral moderate carpal tunnel syndrome.  The plan included medication, specifically Prednisone, 20 mg for seven days, then 10 mg for seven days.  

VA records dated after this two week period contain medication lists that include Prednisone.  For example, a November 2010 VA treatment record indicates the Veteran was prescribed 5 mg tablets and was to take 20 mg, or four tablets, by mouth daily.  Subsequent VA records list 5mg tablets of Prednisone with instructions the Veteran was to take 10mg, or two tablets, by mouth daily.  It is unclear whether these notations reflect an accurate account of what was being filled by VA.

Further complicating matters, during a June 2011 VA respiratory examination, which was conducted in conjunction with the Veteran's claim for service connection for asthma, the Veteran reported using an albuterol inhaler as needed, specifically a Pulmicor inhaler daily, since five days prior, and the occasional use of Loratadine (10mg) daily as needed, but denied the use of oral or parenteral steroids, as well as the use of antibiotics.  A July 2011 VA triage note indicates that the Veteran continued with asthma and had medication from a private physician (Prednisone), but needed      a prescription.  During a May 2014 VA respiratory conditions DBQ, the examiner indicated that the Veteran's condition required the use of inhaled medications, namely daily use of inhalation bronchodilator therapy, and albuterol at night or every eight hours if having an episode of asthma, but no mention of Prednisone was made.  The examiner who conducted an October 2015 VA respiratory conditions DBQ reported that the Veteran's condition required the use of oral or parenteral corticosteroid medications, specifically chronic low dose (maintenance) corticosteroids, and the     use of inhaled medications, specifically daily use of inhalation bronchodilator therapy.  In the remarks section, the examiner noted the following medications: albuterol oral inhalation use two puffs by oral inhalation at morning and in the afternoon and Prednisone, 5 mg tablets, two by mouth every day.  

The Board finds that clarification is needed as to whether the Veteran is indeed taking Prednisone, as reported, for her asthma, and to determine whether VA is prescribing it.  In that vein, the Board acknowledges that when recently asked to provide releases for records pertaining to any and all private medical care she has received for asthma, the Veteran provided a response indicating that she only received VA treatment; an April 2013 VA treatment record, however, indicates    that the Veteran was receiving private treatment for asthma and bronchitis.  The Veteran is advised that if she is receiving private treatment for asthma, VA's receipt of those records is imperative in the determination as to whether she is entitled to an initial rating in excess of 30 percent.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that she reported receiving private treatment for asthma in April 2013 such 
that it appears records from that provider should          be obtained to accurately assess the severity of her asthma.  Specifically ask the Veteran to provide releases for records pertaining to any and all private medical care she has received for asthma since July 2010.  Following receipt of the authorization forms, relevant records should be requested.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Return the claims files to the VA examiner who conducted the October 2015 VA respiratory conditions DBQ, if available, for a statement as to when Prednisone was last filled by VA and whether this medication was 
prescribed by VA for the Veteran's asthma.  The examiner must address the following:

* The September 2010 physical medicine rehab attending note that indicates the Veteran was prescribed Prednisone for a two-week interval       for bilateral moderate carpal tunnel syndrome; 
* The June 2011 VA respiratory examination, during which the Veteran reported using an albuterol inhaler as needed, specifically a Pulmicor inhaler daily, since five days prior, and the occasional use of Loratadine (10mg) daily as needed, but denied the use of oral or parenteral steroids;
* The July 2011 VA triage note indicating that the Veteran continued with asthma and had medication from a private physician (Prednisone), but needed a prescription; and
* The May 2014 VA respiratory conditions DBQ, during which it was noted that asthma required the use of inhaled medications, namely daily use of inhalation bronchodilator therapy, and albuterol at night or every eight hours if having an episode of asthma, but no mention of Prednisone was made.  

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before   the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


